DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 8, 10-15, 17, 18, 20-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over ISLAM et al. (US 2017/0346534, cited by IDS) in view of Yu et al. (US 2019/0103908) and Wang et al. (US 2020/0067590).
With regard claim 1, ISLAM et al. discloses a method of wireless communication, comprising:
receiving, at a user equipment (UE), a beam reference signal (BRS) reporting configuration message from a serving base station (Fig.13 step 1302 and para.229 and Fig.6 element 604 and para.107-108);

measuring by the UE, a power contribution metric of a second signaling resource of the each beam of the plurality of beams (Fig.13 step 1304 and para.230, where the measurement of the signal quality of each BRS of the set of BRSs may include an BRSRP (beam reference signal received power) and Fig.6 and para.109);
ranking, by the UE, the plurality of beams based on a ranking parameter, wherein the ranking parameter includes one of: the interference plus noise metric, or the power contribution metric (Fig.13 step 1308 and para.232-233, where the set of measured signal qualities may be a set of the highest measured signal qualities and Fig.6 and para.110); 
selecting, by the UE, a subset of highest ranked beams from the plurality of beams according to the ranking (Fig.13 step 1308 and para.232-233, where the set of measured signal qualities may be a set of the highest measured signal qualities and para.110); and 
transmitting, by the UE, identification of the subset of highest ranked beams to the serving base station (Fig.13 step 1310 and para.235 and para.116-117).

	However, Yu et al. teaches receiving, at a user equipment (UE), a channel state information (CSI) reporting configuration message from a serving base station, wherein the CSI reporting configuration message identifies a set of CSI resources for reporting CSI of a plurality of beams by the UE and measuring by the UE (Fig.4 element 410, 420 and 440 elements CSI-RS#16 and CSI-RS#20 and para.34-36, where FIG. 4 illustrates examples of using UL RS resource index and transmission configuration indication (TCI) for UL beam indication.) in order to facilitate the derivative of a UE TX beam (para.36). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include receiving, at a user equipment (UE), a channel state information (CSI) reporting configuration message from a serving base station, wherein the CSI reporting configuration message identifies a set of CSI resources for reporting CSI of a plurality of beams by the UE and measuring by the UE as taught by Yu et al. into ISLAM’s method (Fig.13 step 1) so as to facilitate the derivative of a UE TX beam.

	However, Wang et al. teaches a beam management reporting mode (para.97, where beam management reporting can be based on one or more of: group based beam reporting, reference beam reporting, or both.  After measurement of the Tx/Rx beams, the UE reports to the TRP which Tx beams are good for communications, and the reporting content could include the Tx beam index/BPL index, and the associated RSRP of the beam.) for ranking beams (Fig.9 and para.97 and 102, where the different RSRPs are associated with ranking beams since Higher ranked beams can have a lower differential or be the closest in RSRP as the reference beam or beam with the highest RSRP (para.102)) and reporting ranked beams; and ranking the plurality of beams based on the beam management reporting mode (para.102, where from the different RSRP, the TRP or gNB 500 can determine a priority ranking of beams from highest to lowest.  Higher ranked beams can have a lower differential or be the closest in RSRP as the reference beam or beam with the highest RSRP) in order to reduce the overhead (para.97) and determine a priority ranking of beams from highest to lowest (para.102).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include a beam management reporting 
With regard claim 2, ISLAM et al. further discloses wherein the ranking includes ranking the plurality of beams based on the interference plus noise metric (Fig.13 step 1304 and para.230, where the measurement of the signal quality of each BRS of the set of BRSs may include an SINR (signal-to-interference-plus noise ratio) and Fig.6 and para.109 and Fig.13 step 1308 and para.232-233, where the set of measured signal qualities may be a set of the highest measured signal qualities and Fig.6 and para.110).
With regard claim 3, ISLAM et al. further discloses selecting, by the UE, a second subset of beams from the plurality of beams based on the power contribution metric (Fig.13 step 1304 and para.230, where the measurement of the signal quality of each BRS of the set of BRSs may include an BRSRP (beam reference signal received power) and Fig.6 and para.109 and Fig.13 step 1308 and para.232-233, where the set of measured signal qualities may be a set of the highest measured signal qualities and para.110); and transmitting, by the UE, a second identification of the second subset of beams to the serving base station (Fig.13 step 1310 and para.235 and para.116-117, where the BSI report 642 may be a BSI report that includes a beam index and a corresponding measured signal 
With regard claim 4, ISLAM et al. further discloses the selecting of the subset of highest ranked beams comprises selecting beams from among the plurality of beams such that each of the selected beams has a respective power contribution metric that exceeds a predetermined power contribution threshold (Fig.13 step 1308 and para. 232-233, where the UE may maintain a set of candidate beam indexes corresponding to a set of best measured signal qualities of the set of BRSs and the best measured signal qualities reflect the highest measured BRSRPs. In addition, a predetermined threshold (value) is set for the measured signal quality (para.115).)
With regard claim 5, ISLAM et al. further discloses the selecting of the subset of highest ranked beams comprises selecting beams from among the ranked plurality of beams such that each of the selected beams has a respective interference plus noise metric (Fig.13 step 1304 and para.230, where the measurement of the signal quality of each BRS of the set of BRSs may include an SINR (signal-to-interference-plus noise ratio) and Fig.6 and para.109 and Fig.13 step 1308 and para.232-233, where the set of measured signal qualities may be a set of the highest measured signal qualities and Fig.6 and para.110) that exceeds a predetermined interference plus noise threshold (para.115, where a predetermined threshold (value) is set for the measured signal quality and the measured signal quality can be the SINR).
With regard claim 7, the modified circuit of ISLAM et al. and Yu et al. and Wang et al. further teaches wherein the measuring the first signaling resource includes: 
measuring a plurality of instances of the first signaling resource within a same transmission configuration indicator (TCI) state (Fig.4 element 410, 420 and 440 elements CSI-RS#16 and CSI-RS#20 and para.34-36, where FIG. 4 illustrates examples of using UL RS resource index and transmission configuration indication (TCI) for UL beam indication. Yu’s reference); and averaging a plurality of interference plus noise measurements of the plurality of instances of the first signaling resource for the interference plus noise metric (para.112 and 234, where the set of best measured signal qualities of the set of BRSs may be based on a time-averaged set of signal qualities of the set of BRSs and the measured signal quality can be SINR (Fig.13 step 1304 and para.230, where the measurement of the signal quality of each BRS of the set of BRSs may include an SINR (signal-to-interference-plus noise ratio) and Fig.6 and para.109 and Fig.13 step 1308 and para.232-233, where the set of measured signal qualities may be a set of the highest measured signal qualities and Fig.6 and para.110), ISLAM’s reference).
With regard claim 8, the modified circuitry of ISLAM et al. and Yu et al. and Wang et al. further teaches all the subject matter as described in the above paragraph except for specifically teaching wherein the first signaling resource is a same resource as the second signaling resource.
At the time before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have wherein the first 
Para.59 of the instant application only states that in various alternative example implementations, the second signaling resources may be the same resources UE 115 uses to measure the interference plus noise metric, or may be different resources, or different instances of the same signaling resources.
One of ordinary skill in the art, furthermore, would have expected Applicant's invention to perform equally well with measuring different signaling resources as taught by the modified circuitry of ISLAM et al. and Yu et al. and Wang et al. because having wherein the first signaling resource is a same resource as the second signaling resource would have been a matter of obvious design choice to one of ordinary skill in the art.
With regard claim 10, the modified circuit of ISLAM et al. and Yu et al. and Wang et al. further teaches wherein the CSI reporting configuration message specifies a quantity of beams for the UE to report in the subset of highest ranking beams (para.110 and 232, where the UE may maintain a set of N candidate beam indexes, and N may be predetermined, ISLAM’s reference). 
With regard claims 11-15, 17, 18 and 20, which are apparatus claims related to claims 1-5, 7, 8 and 10, ISLAM et al. further teaches a processor (para.50) and a memory (para.51). All other limitations are contained in claims 1-8 and 10, 
With regard claim 21, which is a method claim related to claim 1, the modified circuit of ISLAM et al. and Yu et al. and Wang et al. further teaches transmitting, by a base station (BS) to a user equipment (UE), a channel state information (CSI) reporting configuration message (para.27 of Wang’s reference). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claims 22-25, which are method claims related to claims 2-5, all limitation is contained in claims 2-5, respectively. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 26, which is an apparatus claim related to claim 1, the modified circuit of ISLAM et al. and Yu et al. and Wang et al. further teaches at least one processor (para.50); and a memory coupled to the at least one processor (para.51). All other limitations are contained in claim 1. The explanation of all the limitation is already addressed in the above paragraph.
With regard claims 27, 28 and 30, which are method claims related to claims 2, 3 and 5, all limitation is contained in claims 2, 3 and 5, respectively. The explanation of all the limitation is already addressed in the above paragraph.
Claims 6, 16 and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over ISLAM et al. (US 2017/0346534, cited by IDS) and Yu et al. (US 2019/0103908) and Wang et al. (US 2020/0067590) as applied to claim 1 above, and further in view of NTT DOCOMO et al. ("Discussion on Multi-Beam Enhancement”, 3GPP Draft, 3GPP .
With regard claim 6, the modified circuit of ISLAM et al. and Yu et al. and Wang et al. discloses all of the subject matter as described in the above paragraph except for specifically teaching wherein the transmitting further includes: transmitting the interference plus noise metric and the power contribution metric for each beam of the subset of highest ranked beams.
	However, NTT DOCOMO et al. teaches transmitting the interference plus noise metric and the power contribution metric for each beam of the subset of highest ranked beams (page 7, item 2, under Proposal 5-2, where UE is configured to report the measured values of L1-RSRP only, or both L1-RSRP and L1-SINR for the reported beam(s)) in order to reduce the report overhead (page 7, item 2, under Proposal 5-2). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to include wherein the transmitting further includes: transmitting the interference plus noise metric and the power contribution metric for each beam of the subset of highest ranked beams as 
With regard claim 16, which is an apparatus claim related to claim 6, all limitation is contained in claim 6. The explanation of all the limitation is already addressed in the above paragraph.
With regard claim 29, which is an apparatus claim related to claim 6, all limitation is contained in claim 6. The explanation of all the limitation is already addressed in the above paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,958,328.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the broader application claim would have been obvious in view of the narrower issued claim.  
Claim 1 of U.S. Patent No. 10,958,328 and instant application recites the limitations—
U.S. Patent No. 10,958,328
Instant Application
Claim 1
A method of wireless communication, comprising:
Claim 1 
A method of wireless communication, comprising:
receiving, at a user equipment (UE) using a plurality of receiver diversity branches, a channel state information (CSI) reporting configuration message from a serving base station,
receiving, at a user equipment (UE), a channel state information (CSI) reporting configuration message from a serving base station,
wherein the CSI reporting configuration message identifies: 





a beam management reporting mode for ranking beams and reporting ranked
beams;
measuring, by the UE, an interference plus noise metric of a first signaling 
resource of each beam of the plurality of beams;
measuring, by the UE, an interference plus noise metric of a first signaling resource of each beam of the plurality of beams;
measuring by the UE, a power contribution metric of a second signaling resource of the each beam of the 
plurality of beams;
measuring by the UE, a power contribution metric of a second signaling resource of the each beam of the plurality of beams;
ranking, by the UE, the plurality of beams based on the beam management reporting mode including a ranking parameter,
ranking, by the UE, the plurality of beams based on the beam management reporting mode;

wherein the ranking parameter includes one of: the interference plus noise metric, or the power contribution metric;  


selecting, by the UE, a subset of highest ranked beams from the plurality of beams according to the ranking; and
transmitting, by the UE, identification of the subset of highest ranked beams to the serving base station via the set of CSI resources.
transmitting, by the UE, identification of the subset of highest ranked beams to the serving base station via the set of CSI resources.


It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before.  See In re Karlson, 136 USPQ 184 (CCPA 1963).  Also note Ex parte Rainu, 168 USPQ 375 (BdPatApp&Int 1970); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Allowable Subject Matter
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the objection(s) set forth in this Office action and rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicants. Although the specified citations are representative of the teachings of the art and are applied to 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is 571-272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Ted M Wang/